UNIT PURCHASE AGREEMENT


This is a Unit Purchase Agreement (this “Agreement”), dated as of May 20, 2010,
by and among Atwood Minerals & Mining Corp, a Nevada corporation (the
“Company”), and certain other persons (each such person, a “Purchaser” and
collectively, the “Purchasers”) listed on Exhibit A attached hereto, as Exhibit
A may be amended from time to time (as defined in Section 2 below).
 
Pursuant to this Agreement:
 
(i)  
the Purchasers are purchasing up to 200 Units (as defined below) of the Company
in the aggregate amount of up to Five Million Four Hundred  Thousand Dollars
($5,400,000) (the “Purchase Price”) at the Closing (as defined in Section 2
below).

 
(ii)  
the Purchasers are purchasing Units at a Purchase Price of $27,000 per Unit, and
each Unit shall consist of (a) one hundred eighty thousand (180,000) shares (the
“Shares”) of the Company’s common stock, par value $0.001 per share (“Common
Stock”); (b) a Series A Warrant  (the “Series A Warrants”) to purchase ninety
thousand (90,000) shares of Common Stock having the rights and in the form set
forth on Exhibit B hereto; and (c) a Series B Warrant (the “Series B Warrants”)
to purchase ninety thousand (90,000) shares of Common Stock having the rights
and in the form set forth on Exhibit C hereto. The Warrants (as defined below)
and the Shares collectively shall sometimes be referred to herein as the
“Units.”

 
(iii)  
each Series A Warrant shall be exercisable for 90,000 shares of Common Stock,
and each Series B Warrant shall be exercisable for 90,000 shares of Common
Stock.  The shares of Common Stock issuable upon exercise of the Warrants shall
be collectively sometimes be referred to herein as the “Warrant Shares.”



Certain capitalized terms used herein are defined in Article 7.
The parties hereby agree as follows:
 
1.  
Purchase and Sale of Units.

 
1.1   Authorization of Units. On or prior to the Closing, the Company shall have
authorized the sale and issuance to the Purchasers of the Shares, and the
issuance of the Warrants.
 
1.2   Sale and Purchase of Units.
 
Subject to the terms and conditions hereof, at the Closing, the Company hereby
agrees to issue and sell to each Purchaser, severally and not jointly, and each
Purchaser agrees to purchase from the Company, severally and not jointly, that
number of Units as set forth opposite such Purchaser's name on Exhibit A, as
Exhibit A may be amended from time to time, at a Purchase Price of $27,000 per
Unit.
 
1.3   Escrow Agreement.  The aggregate proceeds of the sale of the Units
contemplated hereby shall be held in escrow pursuant to the terms of a Funds
Escrow Agreement to be executed by the parties substantially in the form
attached hereto as Exhibit D (the “Escrow Agreement”).
 

--------------------------------------------------------------------------------


1.4   Registration Rights Agreement.  The Company and the Purchasers will enter
into a registration rights agreement in the form of Exhibit E hereto (the
“Registration Rights Agreement”).
 
1.5   Additional Offering.  The Purchasers agree that the Company shall have the
right to sell up to an additional principal amount of $540,000 of the Units (the
“Additional Units”) to other persons pursuant to agreements with terms and
conditions substantially similar to this Agreement; provided, however, that all
such Additional Units are sold on or before the Final Closing Date (as defined
below).
 
2.  
The Closing; Delivery.

 
2.1   The Closing. The purchase and sale of the Units, and the issuance of the
Shares and Warrants, shall be consummated in a closing (the “Closing”), which is
to take place at the offices of Indeglia & Carney, P.C., 1900 Main Street, Suite
300, Irvine, CA 92614, upon the satisfaction of all conditions to Closing set
forth in this Agreement; provided, however, that the final closing shall occur
on or before May 31, 2010 (the “Final Closing Date”).  The “Closing Date” shall
be the date that subscriber funds representing the amount due the Company from
the Purchase Price is transmitted by wire transfer or otherwise to or for the
benefit of the Company.  Subject to the terms and conditions of this Agreement,
the Company and the Purchasers, as applicable, shall deliver the documents
described in Section 5.
 
2.2   Deliveries.  At each Closing,
 
2.2.1   The Purchaser shall deliver an executed completed (i) Purchaser
Signature Page; (ii) Escrow Agreement and (iii) Registration Rights Agreement.
 
2.2.2   The Purchaser shall deliver payment in full in the amount of the
Purchase Price for each Unit purchased, which payment shall be in the form of a
check or wire transfer to the trust account of the Company’s counsel (as set
forth Escrow Agreement), exchange of indebtedness or other securities or
transfer of other consideration approved by the Company or any combination of
the foregoing.  Where the Purchase Price identified on Exhibit A as a
cancellation of indebtedness or exchange of other securities, payment of the
Purchase Price shall be made by (i) surrendering for cancellation the original
instrument evidencing such indebtedness or otherwise being offered for exchange,
or (b) delivering an affidavit of loss and indemnity in a form reasonably
prescribed by the Company.
 
2.2.3   The Company will cause to be issued to the Purchaser the (i)
certificates representing the Shares issued as part of the Units purchased by
the Purchaser Each such Share shall be in definitive form and registered in the
name of the Purchaser, as set forth on the Purchaser Signature Page, against
delivery to the Company by the Purchaser of the items set forth in paragraphs
2.2.1 and 2.2.2 above.
 
2.2.4   The Company will issue the Warrants issued as part of the Units
purchased by the Purchaser.  Each such Warrant shall be in definitive form and
registered in the name of the Purchaser, as set forth on the Purchaser Signature
Page, against delivery to the Company by the Purchaser of the items set forth in
paragraphs 2.2.1 and 2.2.2 above.
 
2.2.5   The Company shall deliver an executed completed (i) Agreement; (ii)
Escrow Agreement and (iii) Registration Rights Agreement.
 
2.3   Each Closing Identical.  Each Closing shall be upon substantially
identical terms and conditions to those contained herein.  Each Closing may be
effected on or before the Final Closing Date at the Company’s sole election
until all of the Units have been sold.
 
- 2 -

--------------------------------------------------------------------------------


2.4   Use of Proceeds. The Company agrees that the proceeds from the sale of the
Units will be used for working capital and general corporate purposes.
 
3.   Representations and Warranties of the Company. In order to induce each
Purchaser to enter into this Agreement and to purchase the Units, except as set
forth in the SEC Documents (as defined in Section 3.5) the Company hereby makes
such representations and warranties, as of the date of this Agreement and of the
Closing, to each Purchaser as set forth below, subject in each case to such
exceptions as are set forth in the attached Disclosure Schedule.
 
3.1   Incorporation. The Company and the Subsidiaries (as defined in Section
3.15 below) is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the State of Nevada (or such other
applicable jurisdiction of incorporation or formation as is indicated on
Schedule 3.1), and is in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or the
character of the property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not result in a Material Adverse Effect. Each of the Company and the
Subsidiaries has all requisite corporate power and authority to carry on its
business as now conducted and to carry out the transactions contemplated hereby.
Neither the Company nor any of the Subsidiaries is in violation of any of the
provisions of its Certificate of Incorporation (or other charter document) or
By-laws.
 
3.2   Capitalization.
 
(a)   The Company is authorized to issue 525,000,000 shares of Common Stock of
which, as of, April 27, 2010, 53,306,204 shares were issued and
outstanding.  Except as disclosed in Section 3.2 of the Disclosure Schedule,
there are no outstanding options, warrants, scrips, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, any shares of capital stock of the Company or
contracts, commitments, understandings or arrangements by which the Company is
or may become bound to issue additional shares of capital stock or any
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of any of the Units.
 
(b)   The Company has reserved the purpose of issuance upon exercise of the
Warrants, a number of shares of Common Stock sufficient to cover the exercise of
the Warrants.
 
3.3   Registration Rights. Except as set forth on Section 3.3 to the
Disclosure Schedule, the Company has not granted or agreed to grant to any
Person any right (including “piggy-back” and demand registration rights) to have
any capital stock or other securities of the Company registered with the SEC or
any other government authority.
 
3.4   Authorization; Lawful Issuance. All corporate action on the part of the
Company, its officers and directors necessary for the authorization, execution,
delivery and performance of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated herein and therein has been taken.
When executed and delivered by the Company, each of this Agreement and the
Transaction Documents shall constitute a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors' rights generally and by general equitable principles.
The Company has all requisite corporate power and authority to enter into this
Agreement and the Transaction Documents and to carry out and perform its
obligations under their respective terms. The issuance, sale and delivery
hereunder by the Company of the Shares, the issuance of the Warrants, and the
Warrant Shares, pursuant to the terms and subject to the conditions of this
Agreement, have been duly authorized by all requisite corporate action of the
Company. The Shares and Warrant Shares, when issued, will be duly and validly
issued and outstanding, fully paid and nonassessable, and not subject to
preemptive or any other similar rights of the stockholders of the Company or
others.
 
- 3 -

--------------------------------------------------------------------------------


3.5   SEC Documents. The Company has furnished or has had access at the EDGAR
Website of the SEC to the Purchasers true and complete copies of the following
reports of the Company (collectively, the “SEC Documents”): (i) the annual
report on Form 10-K for the year ended November 30, 2009; (ii) quarterly reports
on Form 10-Q for the periods ended February 28, 2010 and (iii) the Company’s
Current Report on Form 8-K dated April 27, 2010 (the “Current Report”). As of
their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act, and the rules and
regulations promulgated thereunder, and none of the SEC Documents contain any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto in effect at the time of filing.
 
 
3.6   Consents. Except for (a) the filing and effectiveness of any registration
statement required to be filed by the Company under the Securities Act pursuant
to the terms of the Registration Rights Agreement and (b) any required state
“blue sky” law filings in connection with the transactions contemplated
hereunder or under the Transaction Documents, all consents, approvals, orders
and authorizations required on the part of the Company in connection with the
execution or delivery of, or the performance of the obligations under, this
Agreement and the Transaction Documents, and the consummation of the
transactions contemplated herein and therein, have been obtained and will be
effective as of the date hereof. The execution and delivery by the Company of
this Agreement and the Transaction Documents, the consummation of the
transactions contemplated herein and therein, and the issuance of the Shares,
the Warrants and the Warrant Shares, do not require the consent or approval of
the stockholders of, or any lender to, the Company.
 
3.7   No Conflict; Compliance With Laws.  Assuming the representations and
warranties of the Purchasers in Section 4 are true and correct:
 
(a)   The execution, delivery and performance by the Company of this Agreement
and the Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby, including the issuance of the Shares, the
Warrants and the Warrant Shares, do not and will not (i) conflict with or
violate any provision of the Certificate of Incorporation (or other charter
documents) or By-laws of the Company or any of the Subsidiaries, (ii) breach,
conflict with or result in any violation of or default (or an event that with
notice or lapse of time or both would become a default) under, or give rise to a
right of termination, amendment, acceleration or cancellation (with or without
notice or lapse of time, or both) of any obligation, contract, commitment,
lease, agreement, mortgage, note, bond, indenture or other instrument or
obligation to which the Company or any of the Subsidiaries is a party or by
which they or any of their properties or assets are bound, except in each case
to the extent such breach, conflict, violation, default, termination, amendment,
acceleration or cancellation does not, and could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in a violation of any statute, law, rule, regulation, order, ordinance or
restriction applicable to the Company, the Subsidiaries or any of their
properties or assets, or any judgment, writ, injunction or decree of any court,
judicial or quasi-judicial tribunal applicable to the Company, the Subsidiaries
or any of their properties or assets.
 
- 4 -

--------------------------------------------------------------------------------


(b)   Neither the Company nor any of the Subsidiaries (i) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
of the Subsidiaries), nor has the Company or any of the Subsidiaries received
written notice of a claim that it is in default under or that it is in violation
of, any indenture, loan or credit agreement or any other agreement or instrument
to which it is a party or by which it or any of its properties or assets is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as does
not, and could not, reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
 
3.8   Brokers or Finders.
 
Except as set forth on Section 3.8 to the Disclosure Schedule, neither the
Company nor any of the Subsidiaries has dealt with any broker or finder in
connection with the transactions contemplated by this Agreement or the
Transaction Documents, and neither the Company nor any of the Subsidiaries has
incurred, or shall incur, directly or indirectly, any liability for any
brokerage or finders' fees or agents' commissions or any similar charges in
connection with this Agreement or the Transaction Documents, or any transaction
contemplated hereby or thereby.
 
3.9   OTCBB. The Company's Common Stock is currently traded, and quoted, on the
OTCBB.
 
3.10     Absence of Litigation. Except as set forth on Schedule 3.10 to the
Disclosure Schedule, there are no pending or, to the Company's knowledge,
threatened actions, suits, claims, proceedings or investigations against or
involving the Company or any of the Subsidiaries except to the extent described
in the SEC Documents.
 
 
3.11     No Undisclosed Liabilities; Indebtedness. Since the date of the Current
Report, except as set forth on Section 3.11 to the Disclosure Schedule, the
Company and the Subsidiaries have incurred no liabilities or obligations,
whether known or unknown, asserted or unasserted, fixed or contingent, accrued
or unaccrued, matured or unmatured, liquidated or unliquidated, or otherwise,
except for liabilities or obligations that, individually or in the aggregate, do
not or would not have a Material Adverse Effect and other than liabilities and
obligations arising in the ordinary course of business. Except for indebtedness
reflected in the SEC Reports, the Company has no indebtedness outstanding as of
the date hereof. The Company is not in default with respect to any outstanding
indebtedness or any instrument relating thereto.
 
3.12     Title to Assets. Each of the Company and the Subsidiaries has good and
marketable title to all real and personal property owned by it that is material
to the business of the Company or such Subsidiaries, in each case free and clear
of all liens and encumbrances, except those, if any, reflected in the SEC
Reports or Section 3.12 of the Disclosure Schedule or incurred in the ordinary
course of business consistent with past practice. Any real property and
facilities held under lease by the Company or the Subsidiaries are held by it or
them under valid, subsisting and enforceable leases (subject to laws of general
application relating to bankruptcy, insolvency, reorganization, or other similar
laws affecting creditors' rights generally and other equitable remedies) with
which the Company and the Subsidiaries are in compliance in all material
respects.
 
- 5 -

--------------------------------------------------------------------------------


3.13   Labor Relations. No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees or consultants of the Company that has, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
3.14   Intellectual Property. The Company is the sole and exclusive owner of, or
has the exclusive right to use, all right, title and interest in and to all
material foreign and domestic patents, patent rights, trademarks, service marks,
trade names, brands, copyrights (whether or not registered and, if applicable,
including pending applications for registration) and other proprietary rights or
information, owned or used by the Company (collectively, the “Rights”), and in
and to each material invention, software, trade secret, and technology used by
the Company or any of the Subsidiaries (the Rights and such other items, the
“Intellectual Property”), and, to the Company's knowledge, the Company owns and
has the right to use the same, free and clear of any claim or conflict with the
rights of others (subject to the provisions of any applicable license
agreement). Except as set forth on Schedule 3.14 to the Disclosure Schedule,
there have been no written claims made against the Company or any of the
Subsidiaries asserting the invalidity, abuse, misuse, or unenforceability of any
of the Intellectual Property, and, to the Company's knowledge, there are no
reasonable grounds for any such claims.
 
3.15   Subsidiaries; Joint Ventures. Except for the subsidiaries listed on
Schedule 3.15 to the Disclosure Schedule (the “Subsidiaries”), the Company has
no subsidiaries and (i) does not otherwise own or control, directly or
indirectly, any other Person and (ii) does not hold equity interests, directly
or indirectly, in any other Person. Except as described in the SEC Documents,
the Company is not a participant in any joint venture, partnership, or similar
arrangement material to its business.
 
3.16   Private Placement; Communications with Purchasers.  Neither the Company
nor any person acting on the Company's behalf has sold or offered to sell or
solicited any offer to buy the Shares, the Warrants or the Warrant Shares by
means of any form of general solicitation or advertising. Neither the Company
nor any of its Affiliates nor any person acting on the Company's behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offer or sale of any security or solicitation of any offer to buy any security
under circumstances that would (i) eliminate the availability of the exemption
from registration under Regulation D under the Securities Act in connection with
the sale or issuance of the Shares, the Warrants or the Warrant Shares as
contemplated hereby or (ii) cause the offering or issuance of the Shares, the
Warrants or the Warrant Shares pursuant to this Agreement or any of the
Transaction Documents to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions.
None of the Company or any of the Subsidiaries is, or is an Affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. None of the Company or any of the Subsidiaries is a United States
real property holding corporation within the meaning of the Foreign Investment
in Real Property Tax Act of 1980. No consent, license, permit, waiver, approval
or authorization of, or designation, declaration, registration or filing with,
the SEC or any state securities regulatory authority is required in connection
with the offer, sale, issuance or delivery of the Shares, the Warrants or the
Warrant Shares other than the possible filing of Form D with the SEC. The
Company does not have any agreement or understanding with any Purchaser with
respect to the transactions contemplated by this Agreement or the Registration
Rights Agreement, other than as specified in this Agreement or the Registration
Rights Agreement.
 
3.17   Transactions with Affiliates and Employees. Except as set forth in the
SEC Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company, is presently a
party to any transaction or agreement with the Company (other than for services
as employees, officers and directors) exceeding $60,000, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
- 6 -

--------------------------------------------------------------------------------


3.18   Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary for the business in which the Company and
the Subsidiaries are engaged. The Company has no reason to believe that it will
not be able to renew existing insurance coverage for itself and the Subsidiaries
as and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary or appropriate to continue business.
 
3.19   Internal Accounting Controls. Except as disclosed in the SEC Documents,
the Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with United States generally accepted accounting principles and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management's general or specific authorizations, (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the Company is otherwise in compliance with the Securities
Act, the Exchange Act and all other rules and regulations promulgated by the SEC
and applicable to the Company, including such rules and regulations to implement
the Sarbanes-Oxley Act of 2002, as amended.
 
3.20   Disclosure. Neither the Company nor, to the Company's knowledge, any
other Person acting on its behalf and at the direction of the Company, has
provided to any Purchaser or its agents or counsel any information that in the
Company's reasonable judgment, at the time such information was furnished,
constitutes material, non-public information, except such information as may
have been disclosed to certain Board members, who are affiliated with certain
Purchasers, in their capacity as directors of the Company. The Company
understands and confirms that each Purchaser will rely on the representations
and covenants contained herein in effecting the transactions contemplated by
this Agreement and the Transaction Documents, and in the securities of the
Company after the Closing. All disclosure provided to the Purchasers regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement furnished by or on behalf of the Company, taken
as a whole is true and correct and does not contain any untrue statement of
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. No event or circumstance has occurred or information
exists with respect to the Company or the Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 4.
 
4.   Representations and Warranties of the Purchasers. Each Purchaser hereby
severally and not jointly, represents and warrants to the Company, as to itself
only, as follows:
 
4.1   Accreditation and Sophistication. The Purchaser is an “accredited
investor” as defined in Rule 50 1(a) promulgated under the Securities Act and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the transactions contemplated
under this Agreement and the Transaction Documents. The representations made by
the Purchaser on the Purchaser Signature Page are true and correct.
 
- 7 -

--------------------------------------------------------------------------------


4.2   Foreign Investors. If the Purchaser is not a United States Person (as
defined by Section 770 1(a)(30) of the Code), such Purchaser hereby represents
that it has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Units or any
use of this Agreement or the Transaction Documents, including (i) the legal
requirements within its jurisdiction for the purchase of the Securities, (ii)
any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained, and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale, or transfer of the Securities. Such Purchaser’s
subscription and payment for and continued beneficial ownership of the
Securities will not violate any applicable securities or other laws of the
Investor’s jurisdiction.
 
4.3   Organization, Good Standing and Power. The Purchaser, if not an
individual, is validly existing and in good standing under the laws of the State
in which it is organized or formed and it has the requisite power to own, lease
and operate its properties and assets and to conduct its business as it is now
being conducted. The Purchaser has the requisite power and authority to enter
into and perform this Agreement and the Transaction Documents and to purchase
the Units in accordance with the terms thereof. The execution, delivery and
performance of this Agreement and the Transaction Documents by the Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary action, and no further consent
or authorization of the Purchaser is required. This Agreement has been duly
executed and delivered by the Purchaser and constitutes, or shall constitute
when duly executed and delivered by all parties thereto, a legal, valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application. The Purchaser represents that it
has not been organized, reorganized or otherwise formed for the purpose of
investing in the Company.
 
4.4   Ability to Bear Risk. The Purchaser’s financial condition is such that it
is able to bear all economic risks of investment in the Securities, including a
complete loss of its investment therein. The Purchaser has sufficient knowledge
and experience in finance and business that he, she or it is capable of
evaluating the risks and merits of his, her or its investment in the Company.
 
4.5   Investment Intent. This Agreement is made with such Purchasers in reliance
upon such Purchaser’s representation to the Company, which by such Purchaser’s
execution to this Agreement, such Purchaser hereby confirms that it is acquiring
the Shares, and the Warrant and the Warrant Shares into which such Warrant may
be exercised (collectively, the “Securities”), solely for its own account and
not as a nominee or agent, for investment purposes, with no present intention
of, and not for the purpose of, distributing or reselling any of the Securities,
or any interest therein in violation of applicable securities laws.
 
4.6   Disclosure of Company Information. The Purchaser has received and read all
information it has deemed necessary or appropriate for purposes of considering
its investment hereunder including without limitation the SEC Documents, and has
had the opportunity to discuss the Company’s business with the directors,
officers and management of the Company. The Purchaser has also had the
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of this investment. The Purchaser represents that its
decision to purchase the Units hereunder is in reliance solely upon its own
judgment together with the advice of those advisors retained by such Purchaser,
if any, and has been made without any reliance on any recommendation or
endorsement of the Company or any third party with respect thereto.
 
- 8 -

--------------------------------------------------------------------------------


 
4.7   Restricted Securities.
 
 
4.7.1   The Purchaser has been advised that neither the Units, the Shares, the
Warrants, nor the Warrant Shares (collectively, the “Securities”) have been
registered under the Securities Act or any other applicable securities laws and
that Securities are being offered and sold pursuant to Section 4(2) of the
Securities Act and Rule 506 of Regulation D thereunder, and that the Company’s
reliance upon Section 4(2) and Rule 506 of Regulation D is predicated in part on
the Purchaser representations as contained herein.  The Purchaser acknowledges
that the Securities will be issued as “restricted securities” as defined by Rule
144 promulgated pursuant to the Securities Act.  None of the Securities may be
resold in the absence of an effective registration thereof under the Securities
Act and applicable state securities laws unless, in the opinion of the Company’s
counsel, an applicable exemption from registration is available.
 
4.7.2   The Purchaser represents that the Purchaser is acquiring the Securities
for the Purchaser’s own account, and not as nominee or agent, for investment
purposes only and not with a view to, or for sale in connection with, a
distribution, as that term is used in Section 2(11) of the Securities Act, in a
manner which would require registration under the Securities Act or any state
securities laws.
 
4.7.3   The Purchaser understands and acknowledges that the Securities, when
issued, will bear the following legend:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE SOLD OR TRANSFERRED
FOR VALUE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION THEREOF UNDER THE
SECURITIES ACT OF 1933 AND/OR THE SECURITIES ACT OF ANY STATE HAVING
JURISDICTION OR AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR ACTS.


4.7.4           The Purchaser acknowledges that an investment in the Securities
is not liquid and is transferable only under limited conditions.  The Purchaser
acknowledges that such securities must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available.  The Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act, which permits limited resale of restricted
securities subject to the satisfaction of certain conditions and that such Rule
is not now available and, in the future, may not become available for resale of
any of the Securities.
 
4.8   No General Solicitation. Neither such Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Securities.
 
4.9   Exculpation Among Purchasers. Such Purchaser acknowledges that it is not
relying upon any Person, firm or corporation, other than the Company and its
officers and directors, in making its investment or decision to invest in the
Company. Such Purchaser agrees that no Purchaser nor the respective controlling
Persons, officers, directors, partners, agents, or employees of any Purchaser
shall be liable to any other Purchaser for any action heretofore or hereafter
taken or omitted to be taken by any of them in connection with the purchase of
the Units.
 
- 9 -

--------------------------------------------------------------------------------


4.10   Residence. If such Purchaser is an individual, then such Purchaser
resides in the state or province identified in the address such Purchaser set
forth on the Purchaser Signature Page; if such Purchaser is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Purchaser in which its principal place of business is located at
the address or addresses of the Purchaser set forth on the Purchaser Signature
Page.
 
4.11   Pre-existing Relationship.  The Purchaser has a preexisting personal or
business relationship with the Company, one or more of its officers, directors
or controlling persons, or one of the selling agents of the Company, if any.
 
4.12   Purchases by Group.  Each Purchaser represents, warrants and covenants
that it is not acquiring the Units as part of a group within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
4.13   No Governmental Review.  Each Purchaser understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities.
 
4.14   Correctness of Representations.  Each Purchaser represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and, unless a Purchaser otherwise notifies the
Company prior to each Closing Date, shall be true and correct as of each Closing
Date.
 
4.15   Survival.  The foregoing representations and warranties shall survive the
Closing Date until two years after the Closing Date.
 
 
5.  
Conditions to Closing.

 
5.1   Conditions Precedent to the Closing. The obligations of the Purchasers to
the Company under this Agreement are subject to the fulfillment, on or before
the Closing, of each of the following conditions, unless otherwise waived:
 
(a)   The representations and warranties of the Company, as contained in Section
3 hereof, shall be true and correct in all material respects on and as of the
Closing.
 
(b)   The Company shall have performed and complied with all agreements,
obligations and conditions contained in this Agreement that are required to be
performed or complied with by it, on or before the Closing, and shall have
obtained all approvals, consents and qualifications necessary to complete the
purchase and sale described herein. All actions necessary for the purpose of
authorizing the Company to consummate all of the transactions contemplated
hereby, as applicable to the Company, shall have been taken, including, without
limitation, the issuance of the Units, the issuance of the Shares and issuance
of the Warrant Shares upon exercise of the Warrants.
 
(c)   All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Units pursuant
to this Agreement shall be obtained and effective as of the Closing.
 
- 10 -

--------------------------------------------------------------------------------


(d)   The Company and each Purchaser and the other parties as specified therein
shall have executed and delivered the Escrow Agreement and Registration Rights
Agreement.
 
(e)   All corporate and other proceedings in connection with the transactions
contemplated at the Closing and all documents incident thereto shall be
reasonably satisfactory in form and substance to the Purchasers, and the
Purchasers (or their counsel) shall have received all such counterpart original
and certified or other copies of such documents as reasonably requested. Such
documents may include good standing certificates.
 
5.2   Conditions of the Company’s Obligations at the Closing. The obligations of
the Company to each Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing in which such Purchaser is participating,
of each of the following conditions, unless otherwise waived:
 
(a)   The representations and warranties of each Purchaser contained in Section
4 shall be true and correct in all material respects on and as of the Closing.
 
(b)   All covenants, agreements and conditions contained in this Agreement to be
performed by the Purchasers on or prior to the Closing, including payment of the
Purchase Price, shall have been performed or complied with in all material
respects.
 
(c)   All authorizations, approvals or permits, if any, of any governmental
authority or regulatory body of the United States or of any state that are
required in connection with the lawful issuance and sale of the Securities
pursuant to this Agreement shall be obtained and effective as of the Closing.
 
6.  
Certain Covenants and Agreements.

 
6.1   Transfer of Securities. Each Purchaser agrees severally (as to itself
only) and not jointly that it shall not sell, assign, pledge, transfer or
otherwise dispose of or encumber any of the Shares, the Warrants or the Warrant
Shares, except (i) pursuant to an effective registration statement under the
Securities Act, or (ii) pursuant to an available exemption from registration
under the Securities Act (including sales permitted pursuant to Rule 144) and
applicable state securities laws and, if requested by the Company, upon delivery
by such Purchaser of either an opinion of counsel of such Purchaser reasonably
satisfactory to the Company to the effect that the proposed transfer is exempt
from or does not require registration under the Securities Act and applicable
state securities laws or a representation letter of such Purchaser reasonably
satisfactory to the Company setting forth a factual basis for concluding that
such proposed transfer is exempt from or does not require registration under the
Securities Act and applicable state securities laws. Any transfer or purported
transfer of the shares of Common Stock in violation of this Section 6.1 shall be
void. The Company shall not register any transfer of the shares of Common Stock
in violation of this Section 6.1. The Company may, and may instruct any transfer
agent for the Company, to place such stop transfer orders as may be required on
the transfer books of the Company in order to ensure compliance with the
provisions of this Section 6.1.
 
6.2   Right of First Refusal. The Company hereby agrees that during the period
commencing on the date hereof and ending 6 months after the Final Closing Date,
the Purchasers shall have a right of first refusal in any financing undertaken
by the Company during such period (a “Subsequent Financing”). The Company shall
provide to the Purchasers a written summary of each Subsequent Financing at
least 10 days in advance (“Financing Notice”) of the proposed closing date of
the Subsequent Financing, including the proposed terms of the securities to be
issued and purchase price, the anticipated capitalization of the Company
following the Subsequent Financing and the proposed closing of such Subsequent
Financing. The Purchasers shall have 10 days from the date of mailing by the
Company (by first class mail) of the Financing Notice to advise the Company in
writing to accept or reject all or a portion of the Subsequent
Financing.  Notwithstanding the foregoing, it is understood and agreed that a
Subsequent Financing shall not be deemed to include: (i) Common Stock issuable
or issued to employees, consultants or directors of the Company directly or
pursuant to a stock plan or other compensation arrangement (including upon
exercise of options or warrants) approved by the Board of Directors of the
Company; (ii) securities issued or issuable upon exercise of the Warrants; (iii)
capital stock, debt instruments convertible into capital stock or warrants or
options to purchase capital stock issued in connection with bona fide
acquisitions, mergers, purchases, corporate partnering agreements, consulting
agreements, joint ventures or similar transactions, the terms of which are
approved by the Board of Directors of the Company, (v) securities issued in
connection with bank or similar credit facility or debt for receivables or (v)
Common Stock or any other securities exercisable or exchangeable for, or
convertible into shares of Common Stock outstanding as of May 13, 2010.
 
- 11 -

--------------------------------------------------------------------------------


6.3   Publicity. Except to the extent required by applicable laws, rules,
regulations or stock exchange requirements, neither (i) the Company, the
Subsidiaries or any of their Affiliates nor (ii) any Purchaser or any of its
Affiliates shall, without the written consent of the other, make any public
announcement or issue any press release with respect to the transactions
contemplated by this Agreement. In no event will either (i) the Company, the
Subsidiaries or any of their Affiliates or (ii) any Purchaser or any of its
Affiliates make any public announcement or issue any press release with respect
to the transactions contemplated by this Agreement without consulting with the
other party, to the extent feasible, as to the content of such public
announcement or press release.
 
6.4   Required Approvals. As promptly as practicable after the date of this
Agreement, the Company shall make, or cause to be made, all filings with any
governmental or administrative agency or any other Person necessary to
consummate the transactions contemplated hereby.
 
6.5   Form 8-K. The Company shall file a Current Report on Form 8-K describing
the transactions consummated under this Agreement not later than the fourth
business day after each Closing Date.
 
 
7.  
Definitions.

 
(a)   “Affiliate” means any Person that, directly or indirectly, through one or
more intermediaries, controls, is controlled by, or is under common control
with, a Person, as such terms are used and construed under Rule 144 (as defined
below) and in all cases including, without limitation, any Person that serves as
a general partner and/or investment adviser or in a similar capacity of a
Person.
 
(b)   “Board” means the board of directors of the Company.
 
(c)   “Closing” has the meaning set forth in Section 2.
 
(d)   “Closing Date” has the meaning set forth in Section 2.
 
(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated thereunder.
 
- 12 -

--------------------------------------------------------------------------------


(f)   “Majority Holders” means the holders of at least the majority of the
Shares issued hereunder still outstanding.
 
(g)   “Material Adverse Effect” means any event, occurrence or development that
has had, or that could reasonably be expected to have, individually or in the
aggregate with other events, occurrences or developments, a material adverse
effect on the assets, liabilities (contingent or otherwise), business, affairs,
operations, prospects or condition (financial or otherwise) of the Company.
 
(h)   “OTCBB” means Over-the-Counter Bulletin Board.
 
(i)   “Person” (whether or not capitalized) means an individual, entity,
partnership, limited liability company, corporation, association, trust, joint
venture, unincorporated organization, and any government, governmental
department or agency or political subdivision thereof.
 
(j)   “Registration Rights Agreement” has the meaning set forth in Section 1.4.
 
(k)   “Rule 144” means Rule 144 promulgated under the Securities Act and any
successor or substitute rule, law or provision.
 
(l)   “SEC” means the Securities and Exchange Commission.
 
(m)   “Securities Act” means the Securities Act of 1933, as amended, and all of
the rules and regulations promulgated thereunder.
 
(n)   “Series A Warrant” means the Company’s Series A Warrant.
 
(o)   “Series B Warrant” means the Company’s Series B Warrant.
 
(p)   “Transaction Documents” means, collectively, this Agreement, the
Registration Rights Agreement, the Warrants and the Escrow Agreement.
 
(q)   “Warrants” means the Series A Warrants and the Series B Warrants.
 
(r)   “Warrant Shares” means the shares of Common Stock issued or issuable upon
the exercise of the Warrants.
 
8.  
Miscellaneous Provisions.

 
8.1   Amendments, Consents, Waivers, Etc.
 
(a)   This Agreement or any provision hereof may be amended or terminated by the
agreement of the Company and the Majority Holders, and the observance of any
provision of this Agreement that is for the benefit of the Purchasers may be
waived (either generally or in a particular instance, and either retroactively
or prospectively), and any consent, approval, or other action to be given or
taken by the Purchaser pursuant to this Agreement may be given or taken by the
written consent of the Majority Holders; provided that (i) any Person may in
writing waive, as to itself only, the benefits of any provision of this
Agreement; (ii) unanimous consent of all of the Purchasers shall be required to
(1) waive any closing condition to this Agreement; (2) amend this Agreement, and
(3) amend this Section 8(a)(ii); (iii) the Warrants may not be amended without
the consent of the majority of the holders of the Warrants then issued
hereunder; and (iv) this Section 8.1 (a)(iv) may not be waived or amended
without the affirmative waiver or consent of the Majority Holders.
 
- 13 -

--------------------------------------------------------------------------------


(b)   No course of dealing between the Company and any Purchaser will operate as
a waiver of the Company’s or any Purchaser’s rights under this Agreement. No
waiver of any breach or default hereunder will be valid unless in a writing
signed by the waiving party. No failure or other delay by any Person in
exercising any right, power, or privilege hereunder will be or operate as a
waiver thereof, nor will any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power, or
privilege.
 
8.2   Notices. All notices, requests, payments, instructions or other documents
to be given hereunder will be in writing or by written telecommunication, and
will be deemed to have been duly given if (i) delivered personally (effective
upon delivery), (ii) mailed by certified mail, return receipt requested, postage
prepaid (effective five business days after dispatch), (iii) sent by a
reputable, established courier service that provides evidence of delivery and
guarantees next business day delivery (effective the next business day), or (iv)
sent by telecopier followed within 24 hours by confirmation by one of the
foregoing methods (effective upon receipt of the telecopy in complete, readable
form), addressed as follows (or to such other address as the recipient party may
have furnished to the sending party for the purpose pursuant to this Section
8.2):


(a)  
If to the Company:



Atwood Minerals & Mining Corp.
63 Main Street, #202
Flemington, New Jersey 08822
Telephone: (908) 968-0838
Fax: (908) 934-9253
Attention: Chief Financial Officer


With a copy to:


Indeglia & Carney, P.C.
1900 Main Street, Suite 300
Irvine, CA 92614
Telephone:  (949) 861-3321
Fax: (949) 861-3324
Attention:  Marc A. Indeglia, Esq.


(b) If to any Holder, to the address of such Holder as set forth on the written
records of the Company.
 
with a copy sent at the same time and by the same means to:
 
 
8.3   Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered will be an original,
but all of which together will constitute one and the same agreement. In
pleading or proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart. Each party hereto will receive by
delivery or facsimile transmission a duplicate original of this Agreement
executed by each party, and each party agrees that the delivery of this
Agreement by facsimile transmission will be deemed to be an original of this
Agreement so transmitted.
 
- 14 -

--------------------------------------------------------------------------------


8.4   Legal Fees.   The Company shall pay to Indeglia & Carney, P.C., a cash fee
equal to (i) $46,000 to be paid on the initial Closing Date and (ii) the amount
of any outstanding balance due them on any subsequent Closing Date to be paid on
such Subsequent Closing Date, as reimbursement for legal services rendered
(“Legal Fees”).  These fees will be payable on the Closing Dates out of funds
held pursuant to the Escrow Agreement.
 
8.5   Captions. The captions of sections or subsections of this Agreement are
for reference only and will not affect the interpretation or construction of
this Agreement.
 
8.6   Binding Effect and Benefits. This Agreement will bind and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Except as otherwise provided in this Agreement, the provisions of this
Agreement that are for the Purchaser’s benefit will inure to the benefit of all
permitted transferees of the Securities, and the applicable provisions of this
Agreement that bind the Purchaser will bind all transferees of the Securities.
Nothing in this Agreement is intended to or will confer any rights or remedies
on any Person other than the parties hereto, permitted transferees of the
Securities, and their respective successors and permitted assigns.
 
8.7   Construction. The language used in this Agreement is the language chosen
by the parties to express their mutual intent, and no rule of strict
construction will be applied against any party.
 
8.8   Further Assurances. From time to time on and after the date hereof, the
parties hereto will promptly execute and deliver all such further instruments
and assurances, and will promptly take all such further actions, as any of the
other parties hereto may reasonably request in order to more effectively effect
or confirm the transactions contemplated by the Transaction Documents and to
carry out the purposes hereof and thereof. In connection with future financings
of the Company, the Company hereby agrees to consider reasonable requests from
the investors in such financings for any amendments to the Transaction
Documents.
 
8.9   Severability. No invalidity or unenforceability of any section of this
Agreement or any portion thereof will affect the validity or enforceability of
any other section or the remainder of such section.
 
8.10     Equitable Relief. Each of the parties acknowledges that any breach by
such party of his, her, or its obligations under this Agreement would cause
substantial and irreparable damage to one or more of the other parties and that
money damages would be an inadequate remedy therefor. Accordingly, each party
agrees that the other parties or any of them will be entitled to an injunction,
specific performance, and/or other equitable relief to prevent the breach of
such obligations.
 
8.11     Entire Agreement. This Agreement and the Transaction Documents together
with any annexes, exhibits and Disclosure Schedules hereto and thereto, contain
the entire understanding and agreement among the parties, or between or among
any of them, and supersede any prior or contemporaneous understandings or
agreements between or among any of them, with respect to the subject matter
hereof, including any term sheet or letter of intent relating to the
transactions contemplated hereby and thereby. No representations or warranties
by the Company are made, or shall be deemed to have been made, at any time or in
any manner, whether written or oral, other than such representations and
warranties as expressly set forth in this Agreement and the Security Agreement.
 
8.12     Governing Law. This Agreement will be governed by and interpreted and
construed in accordance with the internal laws of the State of California
(without reference to principles of conflicts or choice of law that would result
in the application of laws of another jurisdiction). The parties hereto hereby
irrevocably submit to the co-exclusive jurisdiction of any state or federal
court sitting in the County of Orange in the State of California, as the case
may be, over any action or proceeding arising out of or relating to this
Agreement, and hereby irrevocably agree that all claims in respect to such
action or proceeding may be heard and determined in such state or federal court.
The parties agree that a final judgment in any action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
 
- 15 -

--------------------------------------------------------------------------------


8.13     Waiver of Jury Trial. Each party hereto expressly waives its rights to
a jury trial with respect to any action or claim arising out of any dispute in
connection with, or contemplated by, this Agreement.
 
8.14     Waiver of Certain Damages. Each party to this Agreement, to the fullest
extent permitted by law, irrevocably waives any rights that they may have to
incidental, consequential or special (including punitive or multiple) amages or
any equitable equivalent thereof or substitute therefor based upon, or arising
out of, this Agreement or any course of conduct, course of dealing, statements
or actions of any of them relating thereto.
 
8.15     Disclosure Schedule. For purposes of this Agreement, with respect to
any matter that is clearly disclosed in any portion of the Disclosure Schedule
in such a way as to make its relevance to the information called for by another
Section of this Agreement readily apparent, such matter shall be deemed to have
been included in the Disclosure Schedule in response to such other Section,
notwithstanding the omission of any appropriate cross-reference thereto.
 
8.16     Construction. The language used in this Agreement and the Transaction
Documents will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.
 
- 16 -

--------------------------------------------------------------------------------


Executed and delivered as an agreement under seal as of the date first above
written.
 

COMPANY: ATWOOD MINERALS & MINING CORP.          
 
By:
        Name:        Title:           

 
 
[the remainder of this page intentionally left blank]


- 17 -

--------------------------------------------------------------------------------


PURCHASER SIGNATURE PAGE


The undersigned Purchaser has read the Securities Purchase Agreement dated as of
May __, 2010 and acknowledges that execution of this Purchaser Signature Page
shall constitute the undersigned’s execution of such agreement.


I hereby subscribe for an aggregate of ____10.74074_____ Units at $27,000 per
Unit and hereby deliver good funds with respect to this subscription for the
Units.




I am a resident of the State of _______________________________________________.


Telperion Holding Ltd. 

--------------------------------------------------------------------------------

Please print above the exact name(s) in which the Units are to be held




My address is: 
PO Box 822 GT, Suite 10

2nd Floor, Jack and Jill Building,
19 Fort Street
Georgetown Grand Cayman
Cayman Islands


- 18 -

--------------------------------------------------------------------------------


I acknowledge that the offering of the Units is subject to the Federal
securities laws of the United States and state securities laws of those states
in which the Shares are offered, and that, pursuant to the U.S. Federal
securities laws and state securities laws, the Units may be purchased by persons
who come within the definition of an “Accredited Investor” as that term is
defined in Rule 501(a) of Regulation D promulgated under the Securities Act
(“Regulation D”).


By initialing one of the categories below, I represent and warrant that I come
within the category so initialed and have truthfully set forth the factual basis
or reason I come within that category.  All information in response to this
paragraph will be kept strictly confidential.  I agree to furnish any additional
information that the Company deems necessary in order to verify the answers set
forth below.
 
NOTE:  You must either initial that at least ONE category.
 
Individual Purchaser:
(A Subscriber who is an individual may initial either Category I, II, or III)
 
Category I
_____          I am a director or executive officer of the Company.

 
Category II
_____          I am an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with my spouse, presently exceeds
$1,000,000.

 
Explanation.  In calculation of net worth, you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stocks and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
 
Category III
_____          I am an individual (not a partnership, corporation, etc.) who had
an individual income in excess of $200,000 in 2002 and 2003, or joint income
with my spouse in excess of $300,000 in 2002 and 2003, and I have a reasonable
expectation of reaching the same income level in 2004.

 
- 19 -

--------------------------------------------------------------------------------


Entity Purchasers:


(A Purchaser which is a corporation, limited liability company, partnership,
trust, or other entity may initial either Category IV, V, VI, VII or VIII)
 
Category IV
_____          The Purchaser is an entity in which all of the equity owners are
“Accredited Investors” as defined in Rule 501(a) of Regulation D.  If relying
upon this category alone, each equity owner must complete a separate copy of
this Agreement.

 
_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

 
(describe entity)

 
Category V
_____          The Purchaser is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the Shares offered,
whose purchase is directed by a “Sophisticated Person” as described in Rule
506(b)(2)(ii) of Regulation D.

 
Category VI
_____          The Purchaser is an organization described in Section 501(c)(3)
of the Internal Revenue Code, corporation, Massachusetts or similar business
trust, or partnership, not formed for the specific purpose of acquiring the
Units, with total assets in excess of $5,000,000.

 
_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

 
(describe entity)

 
Category VII
The Purchaser is a private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 
_____________________________________________________
 
_____________________________________________________
 
 
_____________________________________________________

(describe entity)




Executed this _____ day of ____________, 2010at ____________________,
________________.


- 20 -

--------------------------------------------------------------------------------


SIGNATURES


INDIVIDUAL



 

          Name      
Signature (Individual)
 
Street address
         
Address to Which Correspondence Should be Directed
           
Signature (All record holders should sign)
 
City, State and Zip Code
           
Name(s) Typed or Printed
  Tax Identification or Social Security Number     (            )    
Telephone Number
           
Name(s) Typed or Printed (All recorded holders should sign)
   

 
- 21 -

--------------------------------------------------------------------------------


CORPORATION, PARTNERSHIP, TRUST ENTITY OR OTHER



 

Telperion Holding Ltd.  
Address to Which Correspondence Should be Directed:
     
Name of Entity
         
PO Box 822 GT, Suite 10
2nd Floor, Jack and Jill Building
19 Fort Street
      Type of Entity (i.e., corporation, partnership, etc.)  
Street Address
                By:        
*Signature
 
Tax Identification or Social Security Number
              Georgetown Grand Cayman, Cayman Islands      
State of Formation of Entity
 
City, State and Zip Code
             
Name Typed or Printed
            Its:     (           )  
Title
 
Telephone Number

 
*If Units are being subscribed for by an entity, the Certificate of Signatory
must also be completed.


- 22 -

--------------------------------------------------------------------------------


CERTIFICATE OF SIGNATORY


To be completed if Units are being subscribed for by an entity.




I,__________________________________, am the ___________________________ of


Telperion Holding Ltd. (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Securities Purchase Agreement and to purchase and
hold the Units.  The Unit Purchase Agreement has been duly and validly executed
on behalf of the Entity and constitutes a legal and binding obligation of the
Entity.


IN WITNESS WHEREOF, I have hereto set my hand this ______ day of ____________,
2010.


 

 

Signature
- 23 -

--------------------------------------------------------------------------------


SCHEDULE OF PURCHASERS
 
 
TO UNIT PURCHASE AGREEMENT
 
 
Purchasers of Units
 
Purchaser
 
Amount of Units
 
Amount of Shares
 
Amount of Series A Warrant Shares
 
Amount of Series B Warrant Shares
 
Debt/Securities to be Surrendered or Exchanged
 
Total Purchase Price ($)
 
Telperion Holding Ltd.
 
10.74074
 
1,933,333
 
966,666
 
966,666
 
--
 
$290,000
                                         

 

--------------------------------------------------------------------------------

